Title: From Alexander Hamilton to Oliver Wolcott, Junior, 12 March 1800
From: Hamilton, Alexander
To: Wolcott, Oliver

NY. March 12th 1800
Sir
I have written to you, heretofore, respecting Mr. Benjamin Wells who acted as a Excise officer, in the western part of Pensylvania, at the time of the disturbances there. But this Gentleman has just arrived here, and requests me to mention his case again to you. I comply with his request.
It appeared, from what I saw and heard at the time, that Mr. Wells distinquished himself by persevering exertions to carry the laws into effect. He was, of course, marked out as an object of vengeance. The losses which he sustained were very considerable, and proceeded from the zeal he had displayed in support of the government. To repair his losses, and reward his zeal, is, therefore, a duty imposed on the government by the principles both of justice and policy. It is imposed by justice, for the injuries were committed by persons in disguise, or under circumstances which render it impossible to discover the offenders. It is vain therefore to refer Mr. Wells to the individuals by whose acts he suffered. This is to tell him that his losses will never be repaired. Policy speaks in this case the same language with justice.
Mr. Wells suffered in consequence of his efforts to support the government, and of his attention to duty. Will the government then refuse to make him compensation? To do so will be to violate the plainest maxims of policy, as, it will effectually damp the zeal of public officers in every future case of difficulty. It is not to be expected that individuals will expose their persons to violence, and their property to destruction, in support of a government that has not generosity sufficient to reward those who suffer in it’s cause. There appears to me to be no doubt of the meritorious exertions of Mr. Wells. Even if there were some doubt, yet, the excellent effect which the measure is calculated to produce on public officers will prove a full compensation for the money that may be advanced. I recollect to have mentioned to Mr. Wells and other persons in the same capacity that I considered the govt. as bound to indemnify them. So far, therefore, as my opinion could pledge the government, it was pledged. In giving this opinion, I thought I was promoting the best interests of the nation. And it appears to me that the government will very widely mistake it’s policy in refusing to allow these men all reasonable claims.
S of Treasury

